DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 and 16-17 allowed.
The following is an examiner’s statement of reasons for allowance:
As the applicant discusses on page 6 of the remarks of February 28, 2022 what is interpreted as the plug of Bouvet does not extend completely around the profile of the blade that extends outward.  This now required by the claim limitation of claim 1 in lines 5-6.  The teachings of Bouvet does not have a plug upper side completely around the profile as the outer edge is the circular edge of the impeller and thus cannot have a plug on this outer periphery.
The teachings of Bouvet are applied to Beaulieu.  It is unclear, the precise geometry of the inter blade profiles (12) of Beaulieu.  Based on Figure 1 it appears (12) is positioned at the trailing edge of the runner blades (2).  Therefore, a plug extending completely around this profile would not be possible (similar to Bouvet at the outer periphery).  There is insufficient evidence to modify the teachings of Beaulieu and Bouvet to arrive the independent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745